DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Specification
The spacing of the lines of the specification is such as to make reading difficult. New
application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b) (2)) on good quality paper are required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to
an abstract idea without significantly more. The claims recites various limitations that cover performance of the limitations in the mind, but for the recitation of generic computer components. Independent claims 1 and 11 recite, “receiving a content; determining a delay time for a real-time translation based on a silence interval of the of the received content and an utterance interval of the received content; generating a translation result by translating a phrasing used in the received content based on the determined delay time; and synthesizing the generated translation result and the received content.”

This judicial exception is not integrated into a practical application because the claims recite additional elements of a “processor” and “receiver”. Furthermore, the specification include details in which the portable electronic device may include, for example, a laptop computer, a mobile phone a mobile phone, a smartphone, a tablet personal computer (PC), a mobile Internet device (MID), a personal digital assistant (PDA), an enterprise digital assistant (EDA), a digital still camera, a digital video camera, a portable multimedia player (PMP), a personal or portable navigation device (PND), a handheld game console, an e-book, a smart device, and the like (Lines 1-6 on para. 0059). These elements are used to perform the claimed method/steps and are recited at a high-level of generality using generic computer components as there are no indications on how the special purpose hardware (para. 0115) cannot be generic computer components from the devices listed. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the integrations of the abstract idea into a practical application the additional elements of using a processor and receiver are regarded as generic computer hardware; therefore, the additional elements of using the generic computing elements to perform the claimed elements amount to no more than mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The remaining dependent claims 2-10 and 12-20, serve to further describe the processes more generally alluded to in the parent claim. These claims deal with analysis of the 

	Regarding independent claim 21 recites, “A processor-implemented method comprising: determining a language in a received content; calculating a delay time based on an utterance 
The limitations of “determining…”, “calculating…”, “extracting…” and “generating…” in its broadest reasonable interpretation covers mental processes. More specifically a human determining a language used through personal knowledge, calculating a delay time e.g. by counting based on utterance periods listened in the received content; internalizing an audio utterance from the utterance period; Thinking or writing down a translation speech included in the content from the determined language, into speech in a target language according to the delay time timed e.g. by counting. Requiring only pen and paper or head and hand, see MPEP 2106.04(a) (2) III. 
This judicial exception is not integrated into a practical application because the claims recite additional elements of a “processor”. Furthermore, the specification include details in which the portable electronic device may include, for example, a laptop computer, a mobile phone a mobile phone, a smartphone, a tablet personal computer (PC), a mobile Internet device (MID), a personal digital assistant (PDA), an enterprise digital assistant (EDA), a digital still camera, a digital video camera, a portable multimedia player (PMP), a personal or portable navigation device (PND), a handheld game console, an e-book, a smart device, and the like (Lines 1-6 on para. 0059). These elements are used to perform the claimed method/steps and are recited at a high-level of generality using generic computer components as there are no indications on how the special purpose hardware (para. 0115) cannot be generic computer components from the devices listed. Accordingly, these additional elements do not integrate 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the integrations of the abstract idea into a practical application the additional elements of using a processor are regarded as generic computer hardware; therefore, the additional elements of using the generic computing elements to perform the claimed elements amount to no more than mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The remaining dependent claims 22-23, serve to further describe the processes more generally alluded to in the parent claim. These claims deal with analysis of the received content to generate a translation according to its delay time, timing of a delay time e.g. counting silence periods where extracting may be internalizing those periods from the received content, speaking the translation result and reproducing the received content.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being
anticipated by Ingel et al. (US 2020/0213680 A1) hereinafter Ingel. 
	Regarding claim 1, Ingel teaches a real-time processor-implemented translation method (Lines 1-12 on para. 0318, flowchart of an example method 2300 for artificially generating a revoiced media stream in which the timing of the gaps in the utterances spoke in the origin language is adjusted to account for the determined timing differences between the original language and the target language… may be executed by a processing device of system 100. The processing device of system 100 may include a processor; furthermore, Lines 7-27 on para. 0242, Indicates real-time conversations for dubbing and translating to a target language) comprising:
	 receiving a content (Lines 1-5 on para. 0381, receiving a media stream including at least one individual speaking in an origin language as step 1602 in figure 16A. As described above, media receipt module 402 may receive a media stream from media owner 120 or a media stream captured by user 170);
	determining a delay time for a real-time translation based on a silence interval of the received content and an utterance interval of the received content (Lines 1-6 on para. 0383 and 
	generating a translation result by translating a phrasing used in the received content based on the determined delay time (Lines 1-10 on para. 0386 as step 1612 on figure 16A; the processing device is configured to adjust the gaps between words spoken in the target language to account for the determined timing differences between the original language and the target language. For example, when dubbing a movie from a short duration language to a long duration language (e.g. an English movie dubbed to German) or from long to short (e.g. German to English), the target language speech audio usually needs to be time adjusted (stretched or shrunk) to fit in with the original movie's timing); 
	and synthesizing the generated translation result and the received content (Lines 9-20 on para. 0389 as step 1612 on figure 16A, For example how much time it takes for individual 113 to say “[d]o you have food intolerance?” Thereafter, the system may determine how long it will take to say a translated version of the that sentence in German and artificially generate a revoiced media stream in which the individuals 113 and 116 speak in the target 

	Regarding claim 2, Ingel teaches the method of claim 1 (see claim 1 above) in addition Ingel discloses:
	determining a time-shift of the received content based on a determined language used in the received content (Lines 10-20 on para. 0389 as steps 2312 on figure 16A, May determine how much time it takes for individual 113 to say “[d]o you have food intolerance?” Thereafter, the system may determine how long it will take to say a translated version of the that sentence in German and artificially generate a revoiced media stream in which the individuals 113 and 116 speak in the target language in a manner than accounts for the determined timing differences between the original language and the target language. For example, individual 116 start talking in the revoiced media stream at 13:05 and not 13:03 (i.e., two seconds after the original time it starts in the original media stream) i.e. time-shift of content; furthermore, Lines 17-21 on para. 0192, obtaining an original transcript 640 in the original language of the media stream and a target transcript 645 in the target language to which the video should be dubbed i.e. input language is identified; furthermore, Lines 18- 28 on para. 0380, for purposes of illustration, in the following description reference is made to certain components of system 100, system 500, system 600, and certain software modules in memory 400. It will be appreciated, however, that other implementations are possible and that any combination of components or devices may be utilized to implement the exemplary method. It will also be readily appreciated that the illustrated method can be altered to modify the order of steps,  
	and storing an amount of the received content corresponding to the determined time-shift (Lines 1-8 on para. 0381 as step 2302 on figure 16A, As described above, media receipt module 402 may receive a media stream from media owner 120 or a media stream captured by user 170. According to step 2302, the processing device may receive a media stream including at least one individual speaking in an origin language; furthermore, Lines 1-22 on para. 0113, media owner 120 may be associated with a server 123 coupled to one or more physical or virtual storage devices such as a data structure 126. Media stream 110 may be stored in data structure 126 and may be accessed using server 123; furthermore, Lines 5-15 on para. 0143, Voice generation module 408 may be associated with a buffer that receives the generated dubbed speech segments and corresponding sequence numbers from the TTS engines… original media stream 110 includes a video stream and an audio stream in a first language, voice generation module 408 may use the generated audio stream in a second language and the video stream to generate revoiced media stream 150 i.e. reproduction of content for dubbing conducts buffering i.e. storing of the content to reproduce according to time-shift.

	Regarding claim 3, Ingel teaches the method of claim 1 (see claim 1 above) in addition Ingel discloses:
	Wherein the determining of the delay time comprises: 
calculating the delay time based on the silence interval (Lines 1-10 on para. 0386 as step 2312 on figure 16A, To fit with the movie’s original timing it may characterize speech; Lines 1 on may include and/or exclude times of pauses, hesitations, and so forth. In some cases, the number of words per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth i.e. time intervals of silence; furthermore, Lines 18- 28 on para. 0380, for purposes of illustration, in the following description reference is made to certain components of system 100, system 500, system 600, and certain software modules in memory 400. It will be appreciated, however, that other implementations are possible and that any combination of components or devices may be utilized to implement the exemplary method. It will also be readily appreciated that the illustrated method can be altered to modify the order of steps, delete steps, add steps, or to further include any detail described in the specification with reference to any other method disclosed herein; used hereinafter to cite information from Ingel);
	and calculating the delay time based on the utterance interval (Lines 1-10 on para. 0386 as step 2312 on figure 16A, To fit with the movie’s original timing it may characterize speech; Lines 1 on para. 0152 – line 13 on para. 0153, duration of speech sounds may be measured… speaking rate may be measured. For example, articulation rate may be measured. In some cases, the number of syllables per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth. In some cases, the number of words per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth i.e. time intervals of utterance).

claim 4, Ingel teaches the method of claim 3 (see claim 3 above) in addition Ingel discloses: 
Wherein the calculating of the delay time based on the silence interval comprises: extracting the silence interval from the received content (Lines 1-14 on para. 0149, step
434 may comprise analyzing source audio data (such as the source audio data received by step 432) to extract different components of the source audio data from the source audio data. For example, extracting a component by step 434 may include…a component of the source audio data extracted by step 434 may include a continuous part of the audio data or a non - continuous part of the audio data);
	and calculating the delay time based on a time corresponding to the silence interval (Lines 1-10 on para. 0386 as step 2312 on figure 16A, To fit with the movie’s original timing it may characterize speech; Lines 1 on para. 0152 – line 13 on para. 0153, duration of speech sounds may be measured… speaking rate may be measured. For example, articulation rate may be measured. In some cases, the number of syllables per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth. In some cases, the number of words per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth i.e. time intervals of silence).

	Regarding claim 5, Ingel teaches the method of claim 3 (see claim 3 above) in addition Ingel discloses:

step 434 may comprise analyzing source audio data (such as the source audio data received by step 432) to extract different components of the source audio data from the source audio data. For example, extracting a component by step 434 may include…a component of the source audio data extracted by step 434 may include a continuous part of the audio data or a non - continuous part of the audio data);
	and calculating the delay time based on a time corresponding to the utterance interval (Lines 1-10 on para. 0386 as step 2312 on figure 16A, To fit with the movie’s original timing it may characterize speech; Lines 1 on para. 0152 – line 13 on para. 0153, duration of speech sounds may be measured… speaking rate may be measured. For example, articulation rate may be measured. In some cases, the number of syllables per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth. In some cases, the number of words per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth i.e. time intervals of utterance).

	Regarding claim 6, Ingel teaches the method of claim 3 (see claim 3 above) in addition Ingel discloses:
	wherein the determining of the delay time further comprises: 
extracting an audio in the utterance interval from the received content (Lines 1-14 on
a continuous part of the audio data or a non - continuous part of the audio data);
	and filtering an utterance from the extracted audio (Lines 43-47 on para. 0149, step 434 may use speech detection algorithms to analyze the source audio data to detect segments of the source audio data that contains speech, and extract the detected segments from the source audio data; furthermore, Lines 1-21 on para. 0201, Analyzing audio data… such as by the use of audio filters).

Regarding claim 7, Ingel teaches the method of claim 1 (see claim 1 above) in addition Ingel discloses:
	wherein the generating of the translation result comprises: 
generating at least one candidate translation result by translating the phrasing used in the received content (Lines 3-6 on para. 0383 as step 2312 on figure 16A, timing differences represent time discrepancy between saying the utterances in a target language and saying the utterances in the original language, i.e. a candidate translation result by translating the phrasing used in the received content is formulated);
	comparing an utterance length of the generated candidate translation result to the delay time (Lines 7-12 on para. 0385 as step 2312 on figure 16A, determined time differences 
	and replacing the generated candidate translation result with a second candidate translation result based on a result of the comparing of the utterance length of the generated candidate translation result to the delay time (Lines 2-12 on para. 0385 as step 2312 on figure 16A, Determined voice profile, a translated version of the transcript, and the metadata information to artificially generate a revoiced media stream in which the at least one individual speaks in the target language in a manner than accounts for the determined timing differences between the original language and the target language). 

Regarding claim 10, Ingel teaches the method of claim 1 (see claim 1 above) in addition Ingel discloses:
	wherein the generating of the translation result comprises: generating the translation result by directly translating a speech included in the received content into speech in a target language (Lines 1-7 on para. 0385 as step 2312 on figure 16A, using the determined at least one voice profile, a translated version of the transcript, and the metadata information to artificially generate a revoiced media stream in which the at least one individual speaks in the target language in a manner than accounts for the determined timing differences between the original language and the target language);
	or generating the translation result by translating the speech included in the received content into a text in the target language (Lines 22-35 on para. 0161, step 440 may transform speech or representation of speech , for example step 440 may take as input any type of 

	Claim 11, Ingel teaches a real-time translation apparatus comprising (Lines 1-18 on para. 0380, method 2300 may be executed by a processing device of system 100. The processing device of system 100 may include a processor within a mobile communications device (e.g., mobile communications device 160) or a processor within a server (e.g., server 133) located remotely from the mobile communications device. Consistent with disclosed embodiments, a non-transitory computer-readable storage media is also provided. The non-transitory computer-readable storage media may store program instructions that when executed by a processing device of the disclosed system cause the processing device to perform method 2300, as described herein; furthermore, Lines 7-27 on para. 0242, Indicates real-time conversations for dubbing and translating to a target language): 

Claim 11 is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1 with steps to cite configurations of processor.

Claim 12, is directed to a system claim corresponding to the method claim presented in
claim 2 and is rejected under the same grounds stated above regarding claim 2 with steps to cite configurations of processor. 

	Claim 13, is directed to a system claim corresponding to the method claim presented in
claim 3 and is rejected under the same grounds stated above regarding claim 3 with steps to cite configurations of processor.

	Claim 14, is directed to a system claim corresponding to the method claim presented in
claim 4 and is rejected under the same grounds stated above regarding claim 4 with steps to cite configurations of processor.

	Claim 15, is directed to a system claim corresponding to the method claim presented in
claim 2 and is rejected under the same grounds stated above regarding claim 5 with steps to cite configurations of processor.

Claim 16, is directed to a system claim corresponding to the method claim presented in
claim 6 and is rejected under the same grounds stated above regarding claim 6 with steps to cite configurations of processor.

Claim 17, is directed to a system claim corresponding to the method claim presented in
claim 7 and is rejected under the same grounds stated above regarding claim 7 with steps to cite configurations of processor.

Claim 20, is directed to a system claim corresponding to the method claim presented in
claim 10 and is rejected under the same grounds stated above regarding claim 10 with steps to cite configurations of processor.

	Regarding claim 21, Ingel teaches a processor-implemented method (Lines 1-12 on para. 0318, flowchart of an example method 2300 for artificially generating a revoiced media stream in which the timing of the gaps in the utterances spoke in the origin language is adjusted to account for the determined timing differences between the original language and the target 
	determining a language in a received content (Lines 17-21 on para. 0192, obtaining an original transcript 640 in the original language of the media stream and a target transcript 645 in the target language to which the video should be dubbed i.e. input language is identified; furthermore, Lines 18- 28 on para. 0380, for purposes of illustration, in the following description reference is made to certain components of system 100, system 500, system 600, and certain software modules in memory 400. It will be appreciated, however, that other implementations are possible and that any combination of components or devices may be utilized to implement the exemplary method. It will also be readily appreciated that the illustrated method can be altered to modify the order of steps, delete steps, add steps, or to further include any detail described in the specification with reference to any other method disclosed herein);
	calculating a delay time based on an utterance interval in the received content (Lines 1-10 on para. 0386, To fit with the movie’s original timing it may characterize speech; Lines 1 on para. 0152 – line 13 on para. 0153, duration of speech sounds may be measured… speaking rate may be measured. For example, articulation rate may be measured. In some cases, the number of syllables per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth. In some cases, the number of words per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth i.e. time intervals of utterance);
	extracting an audio utterance from the utterance interval (Lines 1-14 on

	generating a translation result by translating speech included in the content, in the determined language, into speech in a target language based on the delay time ((Lines 1-10 on para. 0386; the processing device is configured to adjust the gaps between words spoken in the target language to account for the determined timing differences between the original language and the target language. For example, when dubbing a movie from a short duration language to a long duration language (e.g. an English movie dubbed to German) or from long to short (e.g. German to English), the target language speech audio usually needs to be time adjusted (stretched or shrunk) to fit in with the original movie's timing)).

	Regarding claim 22, Ingel teaches the method of claim 21 (see claim 21 above) in addition Ingel discloses:
	further comprising extracting a silence interval from the received content, and calculating the delay time based on a time corresponding to the silence interval (Lines 1-14 on para. 0149, step 434 may comprise analyzing source audio data (such as the source audio data received by step 432) to extract different components of the source audio data from the source audio data. For example, extracting a component by step 434 may include…a component of the source audio data extracted by step 434 may include a continuous part of the audio data or a may include and/or exclude times of pauses, hesitations, and so forth. In some cases, the number of words per a unit of time may be measured, where the unit of time may include and/or exclude times of pauses, hesitations, and so forth i.e. time intervals of silence). 

	Regarding claim 23, Ingel teaches the method of claim 21 (see claim 21 above) in addition Ingel discloses:
further comprising synthesizing the translation result and the received content (Lines 9-20 on para. 0389, For example how much time it takes for individual 113 to say “[d]o you have food intolerance?” Thereafter, the system may determine how long it will take to say a translated version of the that sentence in German and artificially generate a revoiced media stream in which the individuals 113 and 116 speak in the target language in a manner than accounts for the determined timing differences between the original language and the target language).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims 
the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingel 
in view of Sonoo et al. (US 2017/0091177 A1) herein after Sonoo.

	Regarding claim 8, Ingel teaches the method of claim 7 (see claim 7 above); however, while Ingel teaches the generating of the second candidate translation result, it fails to do further comparisons of an utterance length of the second candidate translation results to delay time; and rephrasing the second candidate translation result based on the comparing of the utterance length of the second candidate translation result to the delay time. 
	In a related field of endeavor (e.g. machine translation with simultaneity of communication), Sonoo discusses an apparatus, method, and computer program product to translate a text in a first language to a plurality of translation results in a second language, output at least one of the plurality of translation results to a screen, and synthesize a speech from at least another one of the plurality of translation results (Abstract). Furthermore, Sonoo teaches if the time difference is equal to or more than a threshold (Yes in step S1107), it performs a judgment based on a second condition for speech synthesis and outputs one of the translation results that satisfy the second condition to the speech synthesizer 105 (Lines 1-7 on para. 0054) i.e. a second candidate translation result being one of the multiple translations 
	Modifying Ingel to use the techniques disclosed by Sonoo discloses:
	wherein the generating of the translation result comprises: 
comparing an utterance length of the second candidate translation result to the delay time (e.g. Ingel’s method of real-time processor implemented method, now also comparing the utterance length of the second candidate translation result to the delay time as taught by Sonoo);
	and rephrasing the second candidate translation result based on a result of the comparing of the utterance length of the second candidate translation result to the delay time (e.g. Ingel’s method of real-time processor implemented method, now also rephrasing the second candidate translation result based on a result of comparing of the utterance length of the second candidate translation result to the delay time as taught by Sonoo).

	
	Regarding claim 9, Ingel teaches the method of claim 8 (see claim 8 above); in addition teaches the determined time differences between the original language and the target language i.e. comparing the time differences of generated translation (Lines 7-12 on para. 0385 as step 2312 on figure 16A); and the adjusting of an utterance speed of the final candidate translation result based on a result of the comparison of the utterance length of the final candidate result to the delay time (Lines 2-12 on para. 0385 as step 2312 on figure 16A, Determined voice profile, a translated version of the transcript, and the metadata information to artificially generate a revoiced media stream in which the at least one individual speaks in the target language in a manner than accounts for the determined timing differences between the original language and the target language… may include adjusting the speaking speed); however, while Ingel teaches the generating of the second candidate translation result, it fails to teach that the second candidate translation result is rephrased and that in particular the comparing of an utterance length of the rephrased second candidate translation result to the delay time; 
In a related field of endeavor (e.g. machine translation with simultaneity of communication), Sonoo discusses an apparatus, method, and computer program product to 
Modifying Ingel to use the techniques disclosed by Sonoo discloses:
wherein the generating of the translation result comprises: 
comparing an utterance length of the rephrased second candidate translation result to the delay time (e.g. Ingel’s method of real-time processor implemented method, now also using the rephrased second candidate translation result as taught by Sonoo); and 
adjusting an utterance speed of the rephrased second candidate translation result based on a result of the comparing of the utterance length of the rephrased second candidate translation result to the delay time (e.g. Ingel’s method of real-time processor implemented method, now also using the rephrased second candidate translation result as taught by Sonoo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sonoo to the method of Ingel. Including Sonoo’s features would have improved Ingel as by replacing translation of different words having the same meaning, and reduces the time difference by outputting translation result that is appropriate for speech synthesis (Lines 1-7 on para. 0006).



Claim 18, is directed to a system claim corresponding to the method claim presented in
claim 8 and is rejected under the same grounds stated above regarding claim 8 with steps to cite configurations of processor.


Claim 19, is directed to a system claim corresponding to the method claim presented in
claim 9 and is rejected under the same grounds stated above regarding claim 9 with steps to cite configurations of processor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure. 
Nagao (US 20080077390 A1) discloses a speech translation apparatus with a corresponding storage unit that stores therein identifiers of the terminals and usage language (Abstract). Figures 30-37 relate to delay time and outputting translations in such a way that align with the corresponding content by computing if the speech translation is the shortest duration that can be output i.e. step S3104 on figure 31. The concept of the delaying process is better demonstrated through figures 32 and described starting on [0267], where it is a 

Nishino (JP 2001224002A) discloses a method that temporarily stores a video signal to a storage means in the video signal and a voice signal for a prescribed period received at the same time and voice translation is conducted on the voice signal, and companding processing is performed to the video signal so it reaches a length in response to the time length of a voice synthesis waveform of the voice translation result (Abstract). For example, the video signal is subjected to the time axis compression/expansion processing generated by the audio translation processing [0005]. The storing of the content can be seen as conducted by the video storage buffer 11 introduced in [0010]. This further supports the idea of eliminating a time lag between the translated speech and the moving image. 

Waibel (US 9,524,295 B2) discloses systems and methods for simultaneously translating speech between first and second speakers where it may comprise a resegmentation unit that merges at least two partial hypotheses and resegments the merged partial hypothesis into a first-language translatable segment (Abstract). Figure 7 depicts a speech translation system among two speakers. Prosodic characteristics are also used as back channel information to be used by the resegmentation unit 22 to segment the speech/presentation (Lines 60-67 on col. 13). 



(CN 107436865 B) discloses a word alignment training method, machine translation method and system, used for improving the word alignment system based on the tables of vocabulary used (Abstract). The invention describes the usage of the vocabulary and word alignment methods in order to rephrase a translation in real-time to achieve alignment by comparing the different candidate results. Furthermore, the translations are acquired through probabilities to be able to achieve real-time translation while taking into account processing times. 

Kamatani et al. (US 20160314116 A1) hereinafter Kamatani discloses an apparatus that includes a translation, a calculator, and a generator where it performs machine translation to generate a result. The calculator calculates a word number based on a first when the machine translation result is generated and a second time when output relating to a prior machine 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.A. /Examiner, Art Unit 2655       

/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655